EXHIBIT 10.4

SECOND AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT (MARTIN)

Pursuant to Section 14 of the Executive Employment Agreement effective as of
March 1, 2004 (the “Agreement”) entitled “Waiver; Modification,” the parties to
the Agreement hereby modify the Agreement in this Second Amendment (“Amendment”)
as provided below.

Section 6(c)(iv) shall be amended by deleting the provisions in their entirety
and by replacing them with the following sentence:

Continued participation in the Company’s fringe benefits set forth in
Section 4(c); provided, however, that such continuation of benefits after
termination shall not apply to those fringe benefits which require a minimum
number of hours of employment for participation, such as 401k, life insurance
and other employee insurance. The Company shall purchase medical benefits and
insurance equivalent to the Company’s medical insurance and benefits coverage on
the date of termination for the severance period; provided, however, if the
Officer secures equivalent coverage for continued medical benefits and insurance
for the severance period the cost of such coverage shall be reimbursed for the
severance term.

The Officer, to the extent determined to be nondiscriminatory under the
Company’s qualified employee benefit plans, shall become fully vested in his
benefits under such plans. Additionally, the Officer shall become fully vested
with respect to any of the Company’s non-qualified benefit plans in which he is
a participant.

Section 6(c) shall be amended by adding the following provision as Section 6
(c)(vi):

(vi) The payments and benefits provided for in this Section 6(c) shall be
reduced to the extent and only to the extent necessary to avoid any payment or
benefit provided for hereunder from constituting an “excess parachute payment”
within the meaning of Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended and any successors thereto (the “Code”), that would be subject to an
excise tax pursuant to Section 4999 of the Code. The determination of a
reduction required to be made under this Section shall be made by a certified
public accounting firm as may be designated by the Officer (but that is not
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control) (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Officer within fifteen
business days of the receipt of notice from either the Company or the Officer
that there has been a termination of the Officer’s employment pursuant to
Section 6(c) hereof, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne by the Company. If any
reduction is required, payments or benefits shall be reduced in the order
specified by the Officer to the extent necessary to satisfy the requirements of
the first sentence of this Section. All determinations of the

 

1



--------------------------------------------------------------------------------

Accounting Firm shall be binding on the Company and the Officer. The Accounting
Firm shall determine that payments or benefits shall be reduced only to the
extent that it is more likely than not that such payments or benefits, if not
reduced, would be “excess parachute payments” subject to an excise tax under
Section 4999 of the Code. In making the determinations required by this Section,
the Accounting Firm may rely on a benefit consultant, selected by it, as to
whether any payments provided for in this Agreement are “reasonable compensation
for personal services actually rendered” within the meaning of
Section 280G(b)(4) of the Code. The Company hereby agrees to pay all fees and
expenses of the Accounting Firm and benefits consultant.

All other provisions of the Agreement and the First Amendment to the Agreement
shall remain in full force except as amended by this Amendment.

Dated this 25th day of July 2007

 

FIRST STATE BANCORPORATION

BY:

 

/S/ MICHAEL R. STANFORD

TITLE:

 

PRESIDENT AND CEO

EXECUTIVE

/S/ MARSHALL G. MARTIN

MARSHALL G. MARTIN

 

2